PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Taylor et al.
Application No. 17/072,852
Filed: October 16, 2020
For: SEAT TILTING SYSTEM

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 23, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or, substitute statement as required by the Notice Requiring Inventor’s Oath or Declaration, mailed March 17, 2022, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is June 17, 2022. A Notice of Abandonment was mailed 
June 22, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an oath or declaration for Kenneth W. Taylor II, (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 
/ANGELA E WALKER/Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:        M. Clare Frederick
             70 W. Madison Street, Suite 3100
             Chicago, IL 60602